179 U.S. 196 (1900)
LOWRY
v.
SILVER CITY GOLD AND SILVER MINING COMPANY.
No. 104.
Supreme Court of United States.
Argued and submitted November 14, 1900.
Decided December 3, 1900.
ERROR TO THE SUPREME COURT OF THE STATE OF UTAH.
*198 Mr. O.W. Powers for plaintiffs in error. Mr. Arthur Brown and Mr. H.P. Henderson were on his brief.
Mr. Charles S. Varian and Mr. F.S. Richards for defendant in error, submitted on their brief.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
This was plainly an attempt on the part of the plaintiffs in error  two of whom were lessees of the defendant in error  under the forms of law to appropriate to themselves property which for years had been in the unchallenged possession of the defendant in error, and upon which it had expended many hundreds of dollars. That such attempt was unsuccessful in the courts is no more than was to be expected.
The Supreme Court of the State placed its decisions upon two grounds: First, that although the Evening Star claim included the original discovery shaft of the Wheeler claim, it did not thereby destroy that claim in view of the fact that long prior to the location of the Evening Star the owners of the Wheeler had located a new shaft and developed the mine in that shaft. Gwillim v. Donnellan, 115 U.S. 45, was held not applicable. The other ground was estoppel by virtue of the lease under which two of the plaintiffs in error acquired possession. While the former ground is the one principally discussed in the opinion, the latter was adverted to in a few words at its close. The latter is sufficient to dispose of the case in this court. Eustis v. Bolles, 150 U.S. 361. See also De Lamar's Nevada Gold Mining Company v. Nesbitt, 177 U.S. 523, and cases cited in the opinion. The writ of error is
Dismissed.